Exhibit 10.46

 

LOGO [g40517ex10_50pg1.jpg]

Call Marketplace Insertion Order

 

Advertiser/Agency Information Advertiser/Agency Name:    Resolution Media
Address:    225 N Michigan Ave, Suite 820, Chicago, IL 60601 Contact Name/Phone
Number:    *** Contact Email:    *** Campaign Name:    State Farm – Auto

 

Campaign Summary Advertising Description:    Call Marketplace campaign on behalf
of State Farm Ad Type:    Voice, Voice Cat

 

Start/End Dates:

  

 

Start Date: January 1, 2016 End Date: December 31, 2016

Volume:    Estimated Call Volume    Total Budget   

 

***

  

 

***

Pricing:    ***    Additional Terms:   

•       ***

 

•       ***

 

•       ***

 

•       ***

  

 

Payment Terms

 

Method/Plan:    ¨  Credit Card        x  Invoice        ¨  Pre-pay

Agreement

This Advertiser/Agency Insertion Order (“IO”), together with the Terms and
Conditions For Pay-For-Call Advertising For Resolution Media Clients dated
September 7, 2010 entered into by and between Agency and Company (the “Terms”),
which are incorporated herein by reference, constitute a separate and legally
binding and enforceable Advertising Services agreement (“Agreement”) between
Marchex Sales, LLC, (f/k/a Marchex Sales, Inc.) a wholly-owned subsidiary of
Marchex, Inc. with its principal place of business at 6700 Via Austi Parkway,
Suite D, Las Vegas NV 89119 (“Company”) and the Advertiser or Agency set forth
above. This Agreement supplements and does not replace any other existing
advertiser campaign between the parties. By executing this Agreement, Advertiser
or Agency affirms that it fully understands and accepts all applicable terms,
policies and conditions of this Agreement and enters into this Agreement with
Company.

Agreed and accepted on: 12/22/2015

 

Authorized Representative for Marchex Sales, LLC:     Authorized Representative
for Advertiser/Agency: By (Signature):  

/s/ Brendan Hight

    By: (Signature):  

/s/ Kate Edelson

Name:  

Brendan Hight

    Name:  

Kate Edelson

Title:  

Director

    Title:  

Associate BPM

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.